UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7657


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CASSELL ANTHONY KUOH, a/k/a Tim Borrol,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:16-cr-00326-RJC-DCK-1)


Submitted: February 20, 2020                                  Decided: February 25, 2020


Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cassell Anthony Kuoh, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cassell Anthony Kuoh appeals the district court’s order denying his motion in his

criminal proceeding.     We have reviewed the record and find no reversible error.

Additionally, Kuoh’s claim regarding a downward adjustment to his offense level for

acceptance of responsibility is not properly before this court. See Robinson v. Equifax Info.

Servs., LLC, 560 F.3d 235, 242 (4th Cir. 2009) (declining to consider issues raised for first

time on appeal unless “exceptional circumstances” exist).

       Accordingly, we affirm for the reasons stated by the district court. United States v.

Kuoh, No. 3:16-cr-00326-RJC-DCK-1 (W.D.N.C. Oct. 23, 2019). We grant leave to

proceed in forma pauperis. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2